Citation Nr: 0624944	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to the restoration of a 20 percent rating for 
traumatic arthritis of the lumbar spine which was reduced to 
a 10 percent rating, effective December 1, 2000.  

2.  Entitlement to an effective date earlier than January 24, 
2001, for the award of a total disability rating based upon 
individual unemployability (TDIU), to include the question of 
clear and unmistakable error (CUE) in an unappealed January 
2000 rating action for denying a TDIU at that time.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from March 1982 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in September 2000 
(reduction) and October 2002 (earlier effective date).  The 
veteran and a friend appeared and testified at a hearing held 
at the RO on the reduction issue in January 2001; and the 
veteran also testified at a hearing held at a VA office in 
San Antonio, Texas, the RO before the undersigned in January 
2003.  Transcripts of both hearings are of record.  The case 
was last before the Board in August 2003, when it was 
remanded for further development, which has now been 
completed.  


FINDINGS OF FACT

1.  The schedular disability rating assigned for the service-
connected traumatic arthritis of the lumbar spine was reduced 
from 20 percent to 10 percent, effective December 1, 2000, 
based primarily upon the findings reported on a VA 
examination of the veteran in April 2000.  

2.  As of December 1, 2000, the 20 percent rating for 
traumatic arthritis of the lumbar spine had not been in 
effect for at least five years.  

3.  The VA examination of the veteran in April 2000 and the 
other evidence of record as of December 1, 2000, failed to 
demonstrate a sustained improvement in the veteran's service-
connected low back disability.  

4.  The veteran's initial claim seeking a TDIU was denied by 
an unappealed rating action dated in January 2000.  

5.  In denying a TDIU, the January 2000 rating action was 
supported by the evidence then of record and was in 
accordance with the controlling legal criteria.  

6.  The veteran's next TDIU claim was denied by an unappealed 
rating action dated in September 2000, and the veteran has 
advanced no arguments or contentions concerning CUE in this 
final rating action.  

7.  The veteran's next TDIU claim was filed in August 2002.  

8.  By rating action dated in October 2002, a TDIU was 
granted, effective from January 24, 2001, the date on which 
entitlement arose.  


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent schedular disability rating 
for traumatic arthritis of the lumbar spine is granted, 
effective from December 1, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.344(c), 4.1, 4.7, 4.71a, Diagnostic 
Codes 5010 and 5292 (2001).  

2.  CUE is not demonstrated in the denial of a TDIU by the 
final rating action in January 2000.  38 C.F.R. § 3.105(a) 
(2005).  

3.  Entitlement to an effective date earlier than January 24, 
2001, for the grant of a TDIU is not established.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

As a preliminary matter, the Board notes that further 
development of the record under the VCAA or the regulations 
implementing it is not required for the restoration claim 
currently before the Board because the evidence and 
information currently of record are sufficient to 
substantiate that claim by the veteran.  Also, the Board 
notes that the VCAA and the regulations implementing it are 
not applicable to CUE claims.  See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  

As pertains to the earlier effective date claim, the record 
reflects that through various letters, the statement of the 
case and supplements thereto, VA has notified the veteran of 
the evidence and information needed to substantiate the 
current claim, the information she should provide to enable 
VA to obtain evidence on her behalf, the assistance that VA 
would provide to obtain evidence and information on her 
behalf, and the evidence that the veteran should submit if 
she did not desire VA to obtain the evidence on her behalf.  
See, e.g., the letter addressed to the veteran by VA dated 
July 20, 2005.  In this letter, VA informed the veteran of 
what the evidence must show in order to support the claim.  
The veteran was also asked to inform VA of any additional 
evidence or information which she thought would support her 
claim, so that the RO could attempt to obtain this additional 
evidence for her.  Moreover, the veteran was specifically 
asked in this letter to send in all pertinent evidence in her 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the present appeal does not involve a claim 
for service connection, this Court precedent is not directly 
applicable here.  In addition, the issue of the proper 
effective date for the award of the veteran's TDIU has been 
fully litigated in this appeal after all appropriate notice 
under the VCAA was given to the veteran.  

Moreover, since neither the veteran nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present earlier 
effective date claim, and the Board is also unaware of any 
such outstanding evidence or information, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C.A. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in October 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in January 2006 after the final VCAA letter 
was issued in July 2005.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the earlier effective date claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims without any further delay.  



II.  Analysis

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


A.  Restoration of a 20 percent rating for traumatic 
arthritis of the lumbar spine:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, rate 
as follows:  with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted; with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003.  

As of December 1, 2000, the Rating Schedule provided that 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate or a 40 percent evaluation if it was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The provisions of 38 C.F.R. § 3.344(a)&(b) are not applicable 
in this case because the veteran's 20 percent schedular 
disability rating was not in effect for five or more years.  
However, 38 C.F.R. § 3.344(c) is applicable and provides that 
reexaminations disclosing improvement in a service-connected 
disability will warrant a reduction in rating.  

By rating action dated in July 1999, service connection for 
traumatic arthritis of the lumbar spine was granted, and an 
initial schedular disability rating of 20 percent was 
assigned, effective from the date of the veteran's separation 
from active service in April 1997.  

In January 2000, the veteran underwent gastrojejunal bypass 
surgery for morbid obesity.  The postoperative course was 
complicated by several infections of the surgical wound.  
When discharged from the VA hospital in March 2000, it was 
reported that the veteran must refrain from any strenuous 
activity for at least three months.  In April 2000, while the 
veteran was still recovering from her abdominal surgery, she 
was accorded a VA spinal examination.  According to the 
veteran's later testimony, which the Board finds to be 
convincing and in accordance with the known facts, the 
veteran was unable to perform any of the standard range of 
motion movements on this examination due to her surgical 
incision.  Thus, this examination was based almost entirely 
upon a verbal interview with the veteran, during which she 
reported continuous low back pain with no true radicular 
symptoms.  Physical examination of the veteran at this time 
reportedly disclosed an excellent range of motion of the 
lumbar spine limited only by her body habitus, but the Board 
finds this report to be of questionable veracity given the 
veteran's physical state at that time.  

Subsequent VA outpatient treatment records do not reflect any 
direct treatments for the veteran's low back condition due to 
the more immediate needs arising from her abdominal surgery 
and its complications; but these medical records do reflect 
occasional complaints by the veteran of low back pain, back 
muscle spasms, inability to drive due to back pain, daily 
back problems, etc.  

In the opinion of the Board, the medical evidence of record 
as of December 1, 2000, does not convincingly demonstrate a 
sustained improvement in the veteran's low back pathology and 
symptoms.  At best, this evidence reflects a temporary 
improvement in her back problems due to enforced immobility 
following her abdominal surgery.  Accordingly, the reduction 
of the disability rating assigned for the service-connected 
traumatic arthritis of the lumbar spine from 20 percent to 
10 percent, effective December 1, 2000, was not in accordance 
with the law and is, therefore, void ab initio.  Cf. Brown v. 
Brown, 5 Vet. App. 413, 422 (1993).  The 20 percent rating 
will therefore be restored, effective December 1, 2000, up 
until the present time.  

The veteran has acknowledged that she seeks only the 
restoration of the original 20 percent disability rating, not 
a higher disability rating for her service-connected low back 
disability.  See, e.g., January 2003 transcript, p. 3.  The 
Board's review of the relevant evidence has not disclosed 
competent medical evidence warranting a rating higher than 
20 percent for traumatic arthritis of the lumbar spine under 
any of the relevant rating criteria in effect as of 
December 1, 2000, or as subsequently revised on several 
occasions.  



B.  Earlier effective date for a TDIU:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
However, if the total rating is based upon a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The veteran did not meet the schedular requirements set forth 
above earlier than January 24, 2001, when service connection 
was granted for a major depressive disorder and a 30 percent 
rating was assigned; the disability rating for a service-
connected hiatal hernia with dumping syndrome was increased 
from 30 percent to 60 percent; and the combined rating for 
the service-connected disabilities increased from 70 percent 
(in view of the Board's action in restoring the 20 percent 
rating for traumatic arthritis of the lumbar spine) to 
90 percent.  (These rating actions were all accomplished in 
an unappealed rating action dated in April 2002.  The veteran 
has not challenged the correctness of this rating action in 
any specific way.  Consequently, she has failed to raise the 
issue of CUE in this final rating action.  See Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993))  Prior to January 24, 2001, the 
service-connected disabilities were rated 70 percent 
disabling, in combination, but there was no single disability 
rated at 40 percent or more.  Thus, January 24, 2001, is the 
date on which legal entitlement to a TDIU first existed under 
the schedular requirements set forth above.  

The veteran's first TDIU claim was denied by an unappealed 
and administratively final rating action dated in January 
2000.  The veteran has contended that this action constitutes 
CUE.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, 6 Vet. App. 
at 43.  A claim of CUE must be specific as to when and how 
the error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE."  Fugo, 6 Vet. App. at 44.  Likewise, a 
breach of VA's duty to assist the veteran in the development 
of evidence supporting a claim cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Furthermore, CUE claims are limited to 
a review of the evidence of record at the time of the 
challenged rating action.  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).  

In denying the veteran's TDIU claim, the January 2000 rating 
action was supported by the evidence then of record and was 
in accordance with the controlling legal criteria.  As 
previously mentioned, the veteran failed to meet the 
schedular criteria for a TDIU at that time, and there was no 
clear and undebatable indication in the evidence of record at 
that time that the schedular evaluations for the service-
connected disabilities were in any way inadequate such that 
referral of the claim for extraschedular consideration under 
38 C.F.R. §§ 3.321(b)(1) & 4.16(b) was appropriate or 
warranted.  The evidence of record in January 2000 
demonstrated only that the veteran was unemployed, not that 
she was unemployable or that such a condition was due solely 
to her service-connected disabilities.  In fact, there were 
indications in the evidence that a nonservice-connected 
personality disorder and other psychiatric problems (also 
nonservice-connected at that time) were major factors in her 
current unemployed status.  Consequently, the Board cannot 
conclude that the unappealed and administratively final 
January 2000 rating action reflected CUE in denying the 
veteran's TDIU claim.  

The veteran's next TDIU claim was filed in August 2000 and 
denied by unappealed, final rating action dated in September 
2000.  Evidence of record at that time included a statement 
from the veteran's last employer that her employment had been 
terminated in April 1998 due to a job-related injury for 
which the veteran had claimed and received Workmen's' 
Compensation benefits.  The veteran has not contended, and 
the evidence does not establish, that the September 2000 
denial of her TDIU claim reflected CUE.  Thus the denials of 
the veteran's earlier TDIU claims in January and September 
2000 are final, and those claims cannot form the basis for 
computing the effective date of the subsequent award of a 
TDIU.  See 38 C.F.R. § 3.400.  

The veteran's next TDIU claim was filed in August 2002, and a 
TDIU was granted, effective from the date of entitlement, 
January 24, 2001.  As previously mentioned, January 24, 2001, 
was the first date on which the veteran met the schedular 
requirements for a TDIU set forth at 38 C.F.R. § 4.16.  

Unless specifically provided otherwise, the effective date of 
an award based upon a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
increased award will be effective from the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

In a very liberal interpretation of the controlling legal 
criteria, the RO has calculated the effective date for the 
veteran's award of a TDIU as January 24, 2001, the date 
entitlement arose.  The Board will not now disturb this 
determination.  However, the Board has reviewed no evidence 
or legal provision which would entitle the veteran to an 
effective date earlier than January 24, 2001, for the award 
of a TDIU.  Accordingly, this appeal will be denied since a 
preponderance of the evidence is against the claim seeking an 
earlier effective date for the veteran's TDIU.  


ORDER

A 20 percent rating, and no more, for traumatic arthritis of 
the lumbar spine is restored, effective December 1, 2000.  

An effective date earlier than January 24, 2001, for the 
award of a TDIU is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


